CALDWELL, Chief Justice
(dissenting) :
The Judge of Industrial Claims dismissed the claim pursuant to Rules 3 and 11, Rules of the Florida Industrial Commission, for failure to prosecute. His order contains no findings of fact. The Full Commission reversed holding that the conduct of the parties precluded invoking Rules 3 and 11. In this the Full Commission erred. The cause should have been remanded to the deputy — the fact finder — to make a finding on waiver. Instead, the Full Commission has undertaken to review the record itself and make initial finding of fact to support its conclusion that Rules 3 and 11 were waived by conduct of the parties.